Citation Nr: 9926305	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-23 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
urinary tract infection.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
acne.

3.  Entitlement to an increased rating for bilateral varicose 
veins, evaluated as 10 percent disabling prior to January 12, 
1998.

4.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from September 1994 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).  

In an April 1995 rating decision the RO denied the veteran's 
claims of entitlement to service connection for a urinary 
tract infection and acne.  In August 1995 the RO confirmed 
the denial of service connection for a urinary tract 
infection, and also granted service connection for bilateral 
varicose veins, evaluated as 10 percent disabling.  The 
veteran did not appeal those determinations.  A rating 
decision in May 1997 confirmed the veteran's 10 percent 
disability evaluation for bilateral varicose veins.  In an 
August 1997 rating decision, it was determined by the RO that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a urinary tract 
infection.  The veteran appealed the May and August 1997 
rating decisions.

In October 1998 the Board remanded the issues of service 
connection for a urinary tract infection and an increased 
evaluation for bilateral varicose veins to consider new 
rating criteria for diseases of the arteries and veins, and 
to obtain additional clinical evidence.  

A rating decision in March 1999 determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for acne.  The veteran appealed the 
determination and as a result the issue is properly before 
the Board for appellate consideration. 

In May 1999, pursuant to new regulations for diseases of the 
arteries and veins the RO discontinued the 10 percent 
disability evaluation for bilateral varicose veins, and 
awarded separate 10 percent disability evaluations for right 
and left lower extremity varicose veins, effective from 
January 12, 1998.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
urinary tract infection in August 1995 which was not 
appealed.  

2.  Evidence received since the August 1995 rating decision 
includes clinical data revealing continued treatment for a 
urinary tract infection; this evidence is neither cumulative 
nor redundant, bears directly and substantially upon the 
issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
the claim is reopened.  

3.  Competent medical evidence linking a current urinary 
tract disorder to service is not shown.  

4.  In April 1995, the RO denied entitlement to service 
connection for a skin disorder which was not appealed.  

5.  The evidence received since the April 1995 rating 
decision includes evidence that the veteran has received 
treatment for acne subsequent to service, this evidence is 
neither cumulative nor redundant, bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim; the claim is reopened.  

6. Competent medical evidence linking a current acne disorder 
to service is not shown.  

7.  Prior to January 12, 1998, the veteran's bilateral 
varicose veins were described as small veins throughout the 
bilateral extremities, no more than moderate varicosities of 
superficial veins below the knees with symptoms of pain or 
cramping on exertion is shown.  

8.  The varicose veins of the left lower extremity are 
minimal and superficial; persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis, pigmentation or eczema is not shown.  

9.  The right lower extremity varicose veins are minimal and 
superficial; persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis, 
pigmentation or eczema is not shown.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1995 rating decision 
wherein the RO denied entitlement to service connection for a 
urinary tract infection, is new and material and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(1998).  

2.  The claim of service connection for a urinary tract 
infection is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).  

3.  Evidence received since the August 1995 rating decision 
wherein the RO denied entitlement to service connection for 
acne is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104, 3.156, 20.1103.  

4.  The claim of service connection for acne is not well 
grounded.  38 U.S.C.A. §§ 5107(a).  

5.  The criteria for a disability evaluation in excess of 
10 percent for bilateral varicose veins prior to January 12, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.114, 4.1, 4.7, 4.104, Diagnostic 
Code 7120 (effective prior to January 12, 1998).

6.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.114, 4.1, 4.7, 
4.104, Diagnostic Code 7120 (1998).  

7.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.114, 4.1, 
4.7, 4.04, Diagnostic Code 7120.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for a 
urinary tract infection.

Factual Background

In an April 1995 rating decision service connection for a 
urinary tract infection was denied.  It was determined that a 
urinary tract infection was not incurred in or aggravated 
during service, and that the urinary tract infection shown 
during service was a temporary condition that resolved.

The evidence that was available at the time of the April 1995 
rating decision included the veteran's service medical 
records.  Service medical records show that in October 1994 
the veteran received treatment for a urinary tract infection.  
In November 1994 it was reported that the veteran had sharp 
pain in the uterus.  A December 1994 laboratory pathology 
report was superimposed with a statement indicating that in 
January 1995, the veteran received treatment with Septra.  
A report of medical history at discharge from service dated 
in January 1995 showed that the veteran had received 
treatment for a urinary tract infection that was treated with 
medications without sequelae.  The discharge physical 
examination report revealed no abnormalities of the 
genitourinary system.  It was remarked that the veteran had 
received medication for a urinary tract infection, Septra, 
for 10 days.  

A VA gynecology examination was performed in May 1995.  It 
was reported that the veteran had received treatment for a 
urinary tract infection in the past.  A hemoccult test was 
negative.  The diagnostic impression was: Asymptomatic 
retroversion of the uterus; patient is advised to keep 
medicine appointment.  At a contemporaneous VA medical 
examination of the bones, it was reported that twice while in 
the military, the veteran had received treatment for a 
urinary tract infection.  

It was indicated that she received treatment for the urinary 
tract infection in October 1994 and in March of 1995.  The 
veteran complained of some intermittent feeling of urgency of 
urination.  She described occasional infrequent dysuria with 
no history of hematuria or pyuria.  It was indicated that the 
veteran did not describe urinary frequency.  The diagnostic 
assessment was history of previous urinary tract infections, 
urine culture requested.  A urine culture reported that there 
was no growth. 

In an unappealed August 1995 rating decision the denial of 
veteran's claim of service connection for urinary tract 
infection was confirmed in that there was no medical evidence 
revealing a chronic urinary tract disorder.  The veteran was 
notified of the decision in September 1995.  

Since the August 1995 final disallowance of the claim of 
entitlement to service connection for a urinary tract 
infection, additional evidence has been received. 

Received in September and December 1995 were previously 
considered service medical records revealing treatment for 
unrelated physical problems.  VA outpatient treatment records 
and medical data dated from October 1995 through May 1997 
reveal treatment for unrelated physical problems.  

Received in May 1997 were VA pharmacy slips indicating that 
the veteran had been prescribed Nitrofurantoin Macrocyst.  
The veteran reported that the prescription was for a urinary 
tract infection.

Received in July 1997 were VA clinical records dated from 
January through April 1997 revealing treatment for unrelated 
physical problems.

A pharmacy prescription dated in October 1997 revealed that 
the veteran had been prescribed Nitrofurantoin, a medicine 
used to treat or prevent infections of the urinary tract.  

A laboratory report from a private medical facility dated in 
October 1997 reported that the veteran had had a urinary 
tract infection, urinary frequency, and urethritis.  

Received in February and April 1998 were VA clinical records 
concerning an unrelated physical problem along with 
previously considered service medical records.

A prescription from a pharmacy dated in April 1998 revealed 
that the veteran had been prescribed Cephalexin, an 
antibiotic to treat infections.

Received in December 1998 were private medical records dated 
in October 1997 revealing that the veteran received treatment 
for increased urinary frequency, a urinary tract infection, 
and urethritis.  It was indicated that her last urinary tract 
infection was one year previously.  

Received in December 1998 were private medical records dated 
from April through November 1998 revealing that the veteran 
received treatment primarily for unrelated medical problems.  
In April 1998 it was reported that she had had a two-day 
history of dysuria, frequency, nocturia, urgency, and passing 
small amounts of urine.  It was indicated that she had also 
had a history of cystitis and that in 1994 a catheter sample 
revealed Klebsiella.  

It was reported that she had never had any investigations for 
a urinary tract infection.  It was noted that laboratory 
studies revealed only occasional red blood cells and a 
negative white blood count.  The diagnostic assessment was 
nonspecific urinary symptoms.  It was reported that 
empirically Keflex was prescribed along with Azo standard.  
Private pharmacy records dated in December 1998 reported that 
the veteran had been prescribed a nonsteroidal anti-
inflammatory medicine used for arthritis and Acetaminophen.

Received in January 1999 were VA outpatient treatment records 
dated from September 1995 through November 1998, primarily 
revealing treatment for unrelated physical problems.  
Received in February 1999 was a private pharmacy note 
indicating that in January 1998 the veteran had been 
prescribed Doxycycline, an antibiotic used to treat 
infections, and Cyclobenzaprine, a muscle relaxant.

A VA medical examination was performed in February 1999 for 
an unrelated physical problem.

Received in May 1999 was a photo purportedly of the veteran 
along with a private pharmacy document, indicating that the 
veteran had been prescribed Erythromycin.

Criteria

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.  

Therefore, the Board has determined that no prejudice would 
result to the veteran by the Board's consideration of this 
matter.  As previously indicated in August 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for a urinary tract infection.  It was essentially 
determined that a chronic urinary tract infection was not 
shown.  The veteran was provided a notice of the 
determination but an appeal was not initiated.  38 U.S.C.A. 
§ 7105(a), (b)(1); 38 C.F.R. §§ 20.200, 20.302(a).  The 
August 1995 rating decision became final when the veteran did 
not file a notice of disagreement within one year of the date 
of mailing the unfavorable determination.  38 U.S.C.A. 
§ 7105(c).  The August 1995 RO rating decision was the last 
final disallowance of the claim of entitlement to service 
connection for a urinary tract infection.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  To reopen a 
claim there must be "new and material evidence" that is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  Therefore, once an RO 
decision becomes final under § 7105(c), absent the submission 
of new and material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  

First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  

Second, if new and material evidence has been presented, then 
immediately upon reopening the claim, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming the credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters and Elkins, both supra; see also 
Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).




It has been stated that, in order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

A claim may still be well grounded pursuant to the chronicity 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

Analysis

The veteran asserts that new and material evidence has been 
received to reopen her claim and that she has a urinary tract 
infection that had its onset during service. 

The initial question for consideration is whether the 
veteran's claim of service connection for a urinary tract 
infection may be reopened on the basis of her having 
submitted evidence which may be considered as "new and 
material."  

Evidence received since the August 1995 rating decision 
includes previously considered service medical records and 
treatment for unrelated physical problems which is either 
cumulative or redundant evidence which is not considered new 
for the purposes of reopening the veteran's claim of 
entitlement to service connection for a urinary tract 
infection.  

The evidence that has been received since the August 1995 
rating decision also consists of clinical data that show the 
veteran has received treatment for episodes of a urinary 
tract infection.  This evidence has not been considered 
previously and is neither cumulative nor redundant.  It must 
be concluded that this evidence appears to show current 
disability several years after service, and bears directly 
and substantially upon the issue of service connection for a 
urinary tract infection.  The new evidence of treatment for 
episodes of a urinary tract infection is significant and must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).  In this regard, the 
evidence that has been received, specifically clinical 
evidence of current treatment for repeated episodes of a 
urinary tract infection, is "new and material evidence."  
Therefore, the claim of service connection for a urinary 
tract infection is reopened.

In that the veteran's claim has been reopened, the next step 
in the process is to determine whether the veteran's claim is 
"well grounded."  

The medical evidence shows that the veteran received 
treatment during service for a urinary tract infection and 
that at discharge from service there were no sequelae.  The 
interim post-service medical data is absent for any evidence 
of a urinary tract infection until 1997, more than two years 
after the veteran's period of active service. As previously 
mentioned, the record goes on to show episodes of treatment 
for a urinary tract infection.  While there is post service 
medical evidence of a urinary tract infection, it is 
important to note that the record is absent for any medical 
evidence that establishes an etiological relationship between 
the urinary tract infections shown after service and her 
period of service.  

In essence the third element necessary for a "well 
grounded" claim pursuant to Caluza, a nexus between an 
inservice injury or disease and the current disability, is 
not shown (medical evidence).  Further, it is not shown that 
the veteran had a chronic condition during service which is 
the same condition that currently exists.  

While the veteran has asserted through the lay testimony that 
her current urinary tract infections are related to those 
that were shown during service, such lay opinion would be 
insufficient evidence to support the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, there is no 
competent medical evidence to support such an assertion.  

Based on the foregoing, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
urinary tract infection is not well grounded.


II.  Whether new and material evidence 
has been received to reopen the claim of 
entitlement to service connection for 
acne.

Factual Background

In April 1995 the RO denied the veteran's claim of 
entitlement to service connection for acne.  It was 
determined that the treatment for acne during service was 
acute and resolved.  

The evidence at the time of the April 1995 rating decision 
included the veteran's service medical records.  Clinical 
records prior to a discharge medical examination in January 
1995 were negative for any complaints or findings referable 
to the skin, as was the discharge physical examination.  In 
mid-January 1995 it was reported that the veteran received 
treatment for complaints of white bumps on the face and ears 
with itching.  It was indicated that the veteran had pustules 
and papules.  

The diagnostic assessment was very mild acne and 
folliculitis.  Medication was prescribed.  The remainder of 
the service medical records are negative for pertinent 
findings. 

In April 1995 the RO denied service connection for acne.  The 
veteran was notified of the rating determination in April 
1995 and a timely appeal was not filed.  

Since the April 1995 rating decision additional evidence has 
been received.  

Received in May 1995 were service medical records, some 
previously considered, none pertaining to a disorder of the 
skin.

Additional records received were referable to previously 
considered service medical records, and private and VA 
records revealing treatment for unrelated medical problems. 

A private medical examination in October 1998 revealed that 
the veteran received treatment for lesions described as moles 
on the left side of her neck and hairline which were 
scheduled for removal.  A mole was removed in November 1998.  
Received in October 1998 was a pharmacy prescription form 
indicating that a prescription of Erythromycin, an antibiotic 
used to treat acne, had been prescribed by a private 
physician.  In a contemporaneous statement, the veteran 
averred that she had continued to have acne and that while 
she did not go into the U.S. Army with acne, she came home 
with it, and it would not go away.

Received in January 1999 were VA outpatient treatment records 
dated from September 1995 through November 1998 primarily 
revealing treatment for unrelated physical problems.  A 
January 1998 entry reveled that the veteran received 
treatment for complaints of a rash on the back, stomach area, 
and legs, possibly related to an allergic reaction to laundry 
soap.  No pertinent findings were reported.  

Received in February 1999 was a VA medical examination 
regarding an unrelated physical problem.  Received in May 
1999 was a photo purportedly of the veteran along with 
another prescription indicating that Erythromycin had been 
prescribed.  

Analysis

The veteran has asserted that new and material evidence has 
been submitted to reopen the claim of service connection for 
a skin disorder.  She argues that her current acne disorder 
had its onset during service.

The Board has reviewed the evidence that has been received 
following the April 1995 final rating decision that denied 
service connection for acne.  The bulk of the evidence 
consists of medical records revealing treatment for unrelated 
physical disorders along with previously considered and 
unrelated service medical records.  This evidence is 
cumulative and redundant and not considered new evidence.  

The remaining evidence consists of medical data that show 
current treatment for a skin disorder.  This evidence has not 
previously been considered and is neither cumulative nor 
redundant.  This evidence is new revealing a current skin 
disorder, and bears directly and substantially upon the 
specific matter of service connection for a skin disorder.  
This evidence is significant and it must be considered with 
the other evidence previously assembled in order to fairly 
decide the merits of the claim.  This evidence is new and 
material to reopen the claim.  38 C.F.R. § 3.156.

As indicated previously under the new Elkins test, subsequent 
to a determination of whether new and material evidence has 
been submitted to reopen the claim, VA must then determine 
whether the claim is well grounded, based on review of all of 
the evidence of record.  While the clinical data of record 
show that the veteran received treatment for acne during 
service, it is important to note that the interim record is 
negative for any evidence of a skin disorder until more than 
four years later.  

Further, there is no medical evidence establishing an 
etiological relationship between any current acne disorder 
and the treatment for skin problems reported during service.  
There is no competent evidence relating the current condition 
to the symptomatology as shown during service.  See Savage, 
10 Vet. App. At 495-98.  The veteran's assertion that her 
current skin disorder are related to that shown during 
service is not considered competent evidence to support her 
claim.  Espiritu, at 492.

The claim of service connection for a skin disorder is not 
well grounded.


III.  Entitlement to an increased 
evaluation for bilateral varicose veins.

Factual Background

Service connection was initially granted for bilateral 
varicose veins in August 1995, at which time a 10 percent 
disability evaluation was awarded.  In May 1999, the disorder 
was assigned separate evaluations for bilateral involvement 
in response to changes in the regulations applicable for 
disability evaluations for this disorder which became 
effective on January 12, 1998.  The veteran reopened her 
claim for an increased evaluation for bilateral varicose 
veins in December 1996.  

The service medical records show that distended veins of the 
left lower extremity and spider veins of the right thigh were 
reported.  VA clinical records shortly after service reveal 
the veteran's complaints of spider veins in her legs that 
were asymptomatic without a history of swelling or skin 
changes in the lower extremities.  Physical findings revealed 
some mild superficial veins in the lower extremities, 
slightly more severe in the right leg than the left.  There 
was no edema or skin changes reported.  Diagnosis indicated 
minimal bilateral superficial varicose veins above the knees 
and below the knees.

Subsequent VA clinical records reported that the veteran 
received saline injections for treatment of the superficial 
varicose veins with good results.  

In July 1996 VA clinical records the veteran indicated that 
she had moderate improvement subsequent to treatment of her 
right leg varicose veins.  Physical findings revealed that on 
the right lateral posterior knee there was a 2- by 3-
centimeter diffuse area of slightly raised tortuous varicose 
veins.  On the right medial-lateral thigh was a 1- by 2-
centimeter area of varicose veins.  The diagnostic impression 
was small superficial varicose veins, right popliteal and 
mid-thigh.  In a later July 1996 VA outpatient clinical entry 
it was reported that the veteran was pleased with her 
varicose vein results and that the bruising had decreased.  

The objective findings revealed that the right popliteal 
fossa had minimal bruising and that small residual 
varicosities were barely visible.  There was a small 1 1/2- 
by 1 1/2-centimeter varicosity on the right anterior medial 
thigh with a small bruise.  The diagnostic impression was 
varicose veins, right lower extremity, status post saline 
injection.  It was remarked that a physician had indicated a 
two-month period was warranted to allow for swelling and 
bruising to decrease.  

In September 1996 VA records show that the veteran complained 
that her varicose veins were improving but she had itchiness 
and erythema around the previous injection site on the upper 
anterior right thigh.  Physical findings revealed some 
erythema at the injection site.  There was also bruising that 
was apparent in the right popliteal area.  Some small 
varicose veins were located throughout the extremities 
bilaterally.  Continued use of anti-embolism (TED) hose was 
recommended.  

In a December 1996 VA outpatient clinical entry the veteran 
complained that varicose veins of her right lower extremity 
appeared to be worsening despite periodic injections in the 
previous 12 months.  Physical findings revealed that there 
were small varicosities, "spiders" in the right lower 
extremity, in the popliteal fossa and right thigh.  It was 
indicated that there were much fewer present in the left 
lower extremity.

A January 1997 dermatology clinic entry revealed that the 
veteran had multiple small, red, superficial veins networking 
in the anterior and posterior thighs and knees bilaterally.  
Received in May 1997 were color photographs of the veteran's 
bilateral varicose veins.  

A VA medical examination of the arteries and veins was 
performed in February 1999.  The veteran complained of edema, 
pain and itching in the lower extremities, right more than 
left.  It was reported that the symptoms occurred after 
standing 6 to 7 hours or doing strenuous physical activities 
or during cold weather.  The veteran reported that she had 
had saline injections in the past, which were discontinued.  
She stated that she was informed that the injections were 
ineffective.  It was indicated that the edema, pain and 
itching of the lower extremities were relieved by elevating 
them and taking Ibuprofen for pain.  She reported an 
exacerbation in the previous week.  It was reported that 
Codeine had been prescribed for the symptoms.  

The physical examination did not reveal any ischemic changes.  
There was no edema or skin change.  It was reported that 
there were very minimal superficial spider varicose veins in 
the right more than the left located in the posterior aspects 
of the thigh in the right popliteal fossa and over the right 
upper calf.  There were also mild spider varicose veins in 
the dorsum of the right foot and the same in the left foot, 
but very minimal, less than in the right lower extremity.  
The clinician emphasized that there were no palpable varicose 
veins and no edema.  The veteran was not itching when she was 
examined.  She used support hose and dressed for her flare-up 
symptoms.  It was reported that she elevated her lower 
extremities when she had the symptoms.  

The veteran reported that the effect on her usual occupation 
was that she was unable to stand up and teach as she should 
be able to and she was unable to do any strenuous physical 
activity or it would precipitate a flare-up.  The clinician 
emphasized that there were very minimal, visible spider 
varicose veins bilaterally, right more than left, without 
palpable varicose veins, ulcers or edema.  There was also no 
stasis and no pigmentation or eczema.  


The diagnosis was bilateral minimal superficial varicose 
veins in the popliteal fossa denies in the foot, right more 
than left, with moderate to severe symptomatology not quite 
consistent with the minimal findings in the physical 
examination.  


Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.

It is essential that each disability be reviewed in relation 
to its history, and the medical examinations are accurately 
and fully described, emphasizing limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

Medical evaluation reports are to be interpreted in light of 
the whole history recorded, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable will apply 
unless Congress provides otherwise or permits the Secretary 
to provide otherwise and the Secretary does so.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
Rhodan v. West, 12 Vet. App. 55 (1998).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to increased compensation benefits for her 
bilateral varicose veins is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her bilateral varicose veins (that are within the competence 
of a lay party to report) are sufficient to conclude that her 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

With respect to the claim of bilateral varicose veins, prior 
to January 12, 1998, the criteria for varicose veins under 
Diagnostic Code 7120 indicated that a 10 percent evaluation 
was available for bilateral or unilateral varicose veins, 
moderate, varicosities of superficial veins below the knees 
with symptoms of pain or cramping on exertion.  A 30 percent 
evaluation was available for bilateral varicose veins, 
moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion; no involvement of 
the deep circulation.  

The clinical evidence shows that, prior to January 12, 1998, 
the veteran had varicosities that were primarily confined to 
the right leg in the popliteal fossa and thigh.  The 
varicosities were described as small, spider varicosities.  

It was specifically reported that there were much fewer 
varicose veins present in the right lower extremity.  The 
veteran's varicosities had been treated with injections which 
provided some relief.  A review of the clinical data of 
record does not reveal that prior to January 12, 1998, the 
veteran's bilateral varicosities resulted in moderately 
severe disability, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter with pain 
or cramping on exertion.  In this regard, the Board concludes 
that the criteria for a higher disability evaluation for 
bilateral varicose veins prior to January 12, 1998 have not 
been met.  As the criteria for a rating in excess of 
10 percent prior January 12, 1998, have not been met, an 
increased evaluation is not warranted.  

The new regulatory criteria for varicose veins provide a 
10 percent disability evaluation for varicose veins with 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A twenty percent disability evaluation requires 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.

With respect to the clinical evidence in this case, the 
veteran has complained of edema, and pain and itching of the 
lower extremities.  The most recent medical examination 
showed some varicose veins in the right and left extremities 
that were described as very minimal spider veins, right more 
than left.  It was specifically indicated that elevating her 
lower extremities relieved her symptoms.  There was also no 
evidence of stasis pigmentation or eczema.  

In this regard, the Board finds that the veteran's disability 
picture for varicose veins of the right and left legs does 
not approximate the criteria necessary for higher disability 
evaluations.  38 C.F.R. §  4.7.  With application of the 
criteria effective January 12, 1998, a rating for varicose 
veins of either lower extremity in excess of 10 percent is 
not warranted.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), and 
while it may have considered them, did not actually discuss 
them in the statements of the case issued to the veteran.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Having reviewed the record, the Board does not find that the 
appellant's bilateral lower extremity varicose veins have 
rendered her disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of the regular schedular standards.  The Board 
finds no basis upon which to predicate referral of the case 
to the VA Undersecretary for Benefits or the Director of the 
VA Compensation and Pension Service for consideration of an 
extraschedular evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased compensation benefits for bilateral lower extremity 
varicose veins either prior to or subsequent the effective 
date of the new criteria for rating this disorder.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
urinary tract infection, the appeal is granted to this 
extent.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a urinary tract 
infection, the appeal is denied.

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for acne, 
the appeal is granted to this extent.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for acne, the appeal is 
denied.  

A rating in excess of 10 percent for bilateral varicose veins 
prior to January 12, 1998 is denied.  

An evaluation in excess of 10 percent for varicose veins of 
the left lower extremity is denied.

An evaluation in excess of 10 percent for varicose veins of 
the right lower extremity is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 


